Name: Commission Directive 95/42/EC of 19 July 1995 amending Directive 93/102/EC amending Directive 79/112/EEC on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer
 Type: Directive
 Subject Matter: marketing;  food technology;  health;  European Union law
 Date Published: 1995-08-02

 Avis juridique important|31995L0042Commission Directive 95/42/EC of 19 July 1995 amending Directive 93/102/EC amending Directive 79/112/EEC on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer Official Journal L 182 , 02/08/1995 P. 0020 - 0020COMMISSION DIRECTIVE 95/42/EC of 19 July 1995 amending Directive 93/102/EC amending Directive 79/112/EEC on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 79/112/EEC on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (1), as last amended by Commission Directive 93/102/EC (2), and in particular Article 6 (5) (b) thereof, first and second indent,Whereas Article 3 of Directive 93/102/EC states that Member States shall, if appropriate, amend their laws, regulations and administrative provisions so that they prohibit trade in products not complying with the Directive with effect from 30 June 1996;Whereas trade in products labelled before that date whose list of ingredients states the name of a category of ingredients not appearing in the Directive 93/102/EC is not permitted after that date;Whereas relabelling of the foodstuffs is difficult to envisage technically and a clause providing for disposal of stocks labelled before the transposition deadline therefore needs to be included;Whereas the measures laid down by this Directive are in accordance with the opinion of the Standing Committee on Foodstuffs,HAS ADOPTED THIS DIRECTIVE:Article 1 The following sentence shall be added to Article 3, second paragraph, second indent, of Directive 93/102/EC:'However, trade in products placed on the market or labelled before that date and not complying with this Directive shall be permitted for as long as stocks last`.Article 2 The present Directive enters into effect on the 20th day following its publication in the Official Journal of the European Communities.Article 3 This Directive is addressed to the Member States.Done at Brussels, 19 July 1995.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 33, 8. 2. 1979, p. 1.(2) OJ No L 291, 25. 11. 1993, p. 14.